


116 HR 3432 IH: Safer Pipelines Act of 2019
U.S. House of Representatives
2019-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 3432
IN THE HOUSE OF REPRESENTATIVES

June 24, 2019
Mr. Rush introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To amend title 49, United States Code, to improve the safety of the Nation’s natural gas and hazardous liquid pipeline systems, and for other purposes.
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Safer Pipelines Act of 2019.  (b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Authorization of appropriations. 
Sec. 3. Purpose and general authority. 
Sec. 4. Risk analysis and integrity management programs. 
Sec. 5. Community right-to-know and emergency preparedness. 
Sec. 6. Actions by private persons. 
Sec. 7. Civil penalties. 
Sec. 8. Criminal penalties. 
Sec. 9. Direct hire authority for Pipeline and Hazardous Materials Safety Administration. 
Sec. 10. Report.  
2.Authorization of appropriations 
(a)Operational expensesThere are authorized to be appropriated to the Secretary of Transportation for the necessary operational expenses of the Pipeline and Hazardous Materials Safety Administration the following amounts: (1)$24,215,000 for fiscal year 2020. 
(2)$24,941,450 for fiscal year 2021.  (3)$26,460,000 for fiscal year 2022. 
(4)$27,254,000 for fiscal year 2023.  (b)Gas and hazardous liquidSection 60125(a) of title 49, United States Code, is amended— 
(1)in paragraph (1), by striking subparagraphs (A) through (D) and inserting the following:  (A)$160,800,000 for fiscal year 2020, of which $10,000,000 shall be expended for carrying out such section 12 and $50,000,000 shall be expended for making grants; 
(B)$165,624,000 for fiscal year 2021 of which $10,000,000 shall be expended for carrying out such section 12 and $50,000,000 shall be expended for making grants;  (C)$170,600,000 for fiscal year 2022, of which $10,000,000 shall be expended for carrying out such section 12 and $50,000,000 shall be expended for making grants; and 
(D)$175,700,000 for fiscal year 2023, of which $10,000,000 shall be expended for carrying out such section 12 and $50,885,000 shall be expended for making grants.;   (2)in paragraph (2), by striking subparagraphs (A) through (D) and inserting the following: 
 
(A)$25,000,000 for fiscal year 2020, of which $5,000,000 shall be expended for carrying out such section 12 and $9,000,000 shall be expended for making grants;  (B)$25,000,000 for fiscal year 2021, of which $5,000,000 shall be expended for carrying out such section 12 and $9,000,000 shall be expended for making grants; 
(C)$26,000,000 for fiscal year 2022, of which $5,000,000 shall be expended for carrying out such section 12 and $9,000,000 shall be expended for making grants; and  (D)$26,000,000 for fiscal year 2023, of which $5,000,000 shall be expended for carrying out such section 12 and $9,000,000 shall be expended for making grants.; and 
(3)in paragraph (3), by striking $8,000,000 for each of fiscal years 2017 through 2019 and inserting $9,000,000 for each of fiscal years 2020 through 2023.  (c)Emergency response grantsSection 60125(b)(2) of title 49, United States Code, is amended by striking $10,000,000 for each of fiscal years 2012 through 2015 and inserting $12,000,000 for each of fiscal years 2020 through 2023. 
(d)Pipeline safety information grants to communitiesSection 60130(c) of title 49, United States Code, is amended by striking section 2(b) of the PIPES Act of 2016, the Secretary shall expend $1,500,000 for each of fiscal years 2016 through 2019 to carry out this section. Such amounts shall not be derived from user fees collected under section 60301 and inserting section 2(a) of the Safer Pipelines Act of 2019, the Secretary shall expend $2,000,000 for each of fiscal years 2020 through 2023 to carry out this section.  (e)State damage prevention programsSection 60134(i) of title 49, United States Code is amended by striking $1,500,000 for each of fiscal years 2012 through 2015 and inserting $2,000,000 for each of fiscal years 2020 through 2023. 
(f)One-Call notification programsSection 6107 of title 49, United States Code, is amended by striking $1,058,000 for each of fiscal years 2016 through 2019 and inserting $2,000,000 for each of fiscal years 2020 through 2023.  3.Purpose and general authority (a)Cost-Benefit analysisSection 60102(b) of title 49, United States Code, is amended— 
(1)in paragraph (2)— (A)by striking subparagraphs (C) through (E); and 
(B)by redesignating subparagraphs (F) and (G) as subparagraphs (C) and (D), respectively; and  (2)by striking paragraphs (3) through (7). 
(b)Safety condition reportsSection 60102(h)(2) of title 49, United States Code, is amended by striking State authorities and inserting State officials, including local emergency responders and appropriate on-scene coordinators for any applicable contingency plans.  4.Risk analysis and integrity management programs (a)Direct assessmentsSection 60109(c) of title 49, United States Code, is amended by adding at the end the following: 
 
(12)Use of direct assessments 
(A)Transmission pipeline facilities regulationNot later than 2 years after the date of enactment of this paragraph, the Secretary shall issue regulations for methods of assessment of transmission pipeline facilities under paragraph (3) that prioritize methods that would provide a greater level of safety than direct assessment, including the use of internal inspection devices or pressure testing.  (B)Distribution pipelines studyNot later than 2 years after the date of enactment of this paragraph, the Secretary shall submit to the Committees on Energy and Commerce and Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report containing— 
(i)the results of a study of methods of assessment of distribution pipelines that may be used under paragraph (3), other than direct assessment, to determine whether any such methods— (I)would provide an equal or greater level of safety than direct assessment of such pipelines; and 
(II)are feasible; and  (ii)any recommendations based on such study..  
(b)Automatic or remote shutoff valvesSection 60109 of title 49, United States Code, is amended by adding at the end the following:  (h)Automatic or remote shutoff valves for transmission pipeline facilities (1)Requirement (A)In generalExcept as provided in paragraph (2), beginning on the date that is 2 years after the date of enactment of this subsection, each operator of a transmission pipeline facility that is located in a high consequence area (as defined in subsection (g)) shall, based on a risk assessment, install for the transmission pipeline facility automatic or remote shutoff valves, as appropriate. 
 (B) Inspection and enforcement The Secretary shall conduct inspections under section 60117(c) to determine whether each operator of a transmission pipeline facility to which this paragraph applies is complying with this section.  (2)ExceptionIf the Secretary requires by regulation, under section 60102(n), the use of automatic or remote-controlled shut-off valves, or equivalent technology, on a transmission pipeline facility, paragraph (1) shall not apply to the transmission pipeline facility. . 
5.Community right-to-know and emergency preparedness 
(a)In generalSection 60116 of title 49, United States Code, is amended to read as follows:  60116.Community right-to-know and emergency preparedness (a)Public education programs (1)In generalEach owner or operator of a gas or hazardous liquid pipeline facility shall carry out a continuing program to educate the public on— 
(A)the use of a one-call notification system prior to excavation and other damage prevention activities;  (B)the possible hazards associated with unintended releases from the pipeline facility; and 
(C)the physical indications that a release from a pipeline facility may have occurred, the steps that should be taken for public safety in the event of such a release, and how to report such a release.  (2)Review and modification of existing programsNot later than 1 year after the date of enactment of the Safer Pipelines Act of 2019, each owner or operator of a gas or hazardous liquid pipeline facility shall— 
(A)review its existing public education program for effectiveness, and modify the program as necessary; and  (B)submit to the Secretary for review a detailed description of its public education program, including any modifications made to the program under subparagraph (A). 
(3)Standards; materialThe Secretary may— (A)issue standards for public education programs under this section, including standards providing for periodic review of such programs and modification of such programs as needed; and 
(B)develop material for use in the programs.  (b)Liaison with State and local emergency response entities (1)In generalNot later than 1 year after the date of enactment of the Safer Pipelines Act of 2019, an operator of a gas or hazardous liquid pipeline facility shall establish liaison with— 
(A)the State emergency response commission established under section 301 of the Emergency Planning and Community Right-To-Know Act of 1986 in each State in which the pipeline facility operates; and  (B)the local emergency planning committee established under such section in each emergency planning district in which the pipeline facility operates. 
(2)Availability of informationUpon request, an operator of a gas or hazardous liquid pipeline facility shall make available to the applicable State emergency response commissions and local emergency planning committees— (A)the information required to be maintained under section 60102(d); 
(B)a copy of any integrity management program adopted by the operator under section 60109; and  (C)information describing the implementation of the integrity management program and the risks that the program is designed to address. 
(3)Communities without local emergency planning committeesIn a community for which a local emergency planning committee has not been established, the operator of a gas or hazardous liquid pipeline facility shall liaise with the local fire, police, and other emergency response entities.  (c)Public availability of reportsThe Secretary shall make available to the public— 
(1)any safety-related condition report submitted by an operator under section 60102(h); and  (2)a report of a pipeline incident filed by an operator pursuant to this chapter. 
(d)Access to integrity management program informationThe Secretary shall prescribe requirements for public access to information regarding integrity management programs provided to a State authority pursuant to section 60109(c)(9)(C).  (e)Availability of mapsThe owner or operator of each interstate gas pipeline facility and interstate hazardous liquid pipeline facility shall— 
(1)not later than 1 year after the date of enactment of this subsection, provide to each municipality in which the pipeline facility is located a map identifying the location of such facility; and  (2)provide to each such municipality an updated map not later than 6 months after any change to a location of such facility. 
(f)Pipeline segment reports 
(1)In generalNot later than 6 months after the date of enactment of the Safer Pipelines Act of 2019, and not less frequently than annually thereafter, each owner or operator of a gas or hazardous liquid pipeline facility shall submit to the Secretary a report on pipeline segments of the facility in accordance with this subsection.  (2)Contents of reportsThe owner or operator of a pipeline facility submitting a report under paragraph (1) shall include in the report the following information for each pipeline segment of the facility: 
(A)The business name, address, and telephone number of the owner or operator.  (B)A summary description of the pipeline facility containing the pipeline segment, including a general facility map and a description of any product the pipeline facility transports, the length of the facility, and origin and termination points. 
(C)State and local emergency response liaison information.  (D)A description of periodic testing methods used on the pipeline segment and the frequency of such testing. 
(E)A summary of the results of periodic testing of the pipeline segment pursuant to section 60102, including any defects detected and actions taken to address the defects.  (F)A description of the leak detection system in use on the pipeline segment and its sensitivity. 
(G)A 5-year incident history for the pipeline segment.  (H)An inspection and enforcement history for the pipeline segment. 
(I)If applicable, a summary of integrity management program activities under section 60109(c)(3) related to the pipeline segment.  (3)Authority of SecretaryThe Secretary may modify or waive any of the information required to be included in a report under paragraph (2) for a pipeline facility if the Secretary determines that the inclusion of such information would pose a risk to the security of the pipeline facility. 
(4)Availability of reportsThe Secretary shall make each report submitted under paragraph (1) available to the public electronically.  (5)Pipeline segment definedIn this subsection, the term pipeline segment means— 
(A)with respect to a gas pipeline facility— (i)the length of pipeline between the origin and the first compressor station; 
(ii)each length of pipeline between intermittent compressor stations; and  (iii)the length of pipeline between the final compressor station and the termination point; and 
(B)with respect to a hazardous liquid pipeline facility— (i)the length of pipeline between the origin and the first pumping station; 
(ii)each length of pipeline between intermittent pumping stations; and  (iii)the length of pipeline between the final pumping station and the termination point.. 
(b)Conforming amendmentThe analysis for chapter 601 is amended by striking the item relating to section 60116 and inserting the following:   60116. Community right-to-know and emergency preparedness..  6.Actions by private personsSection 60121 of title 49, United States Code, is amended by adding at the end the following: 
 
(e)MandamusA person may bring a civil action in an appropriate district court of the United States to compel the Secretary to perform a nondiscretionary duty under this chapter that the Secretary has failed to perform..  7.Civil penaltiesSection 60122(a) of title 49, United States Code, is amended— 
(1)in paragraph (1), by striking The maximum civil penalty under this paragraph for a related series of violations is $2,000,000.;  (2)in paragraph (2), by striking $50,000 and inserting $200,000; and 
(3)in paragraph (3), by striking $1,000 and inserting $200,000.  8.Criminal penaltiesSection 60123 of title 49, United States Code, is amended by striking knowingly and willfully each place it appears and inserting knowingly or recklessly. 
9.Direct hire authority for Pipeline and Hazardous Materials Safety Administration 
(a)AuthorityThe Administrator of the Pipeline and Hazardous Materials Safety Administration may appoint qualified candidates to positions described in subsection (b) without regard to sections 3309 through 3319 of title 5, United States Code.  (b)ApplicabilityThe authority under subsection (a) applies with respect to candidates for any position that would likely allow increased activities relating to pipeline safety, as determined by the Administrator. 
(c)TerminationThe authority to make appointments under this section shall not be available after September 30, 2024.  10.ReportNot later than 180 days after the date of enactment of this Act, and annually thereafter through calendar year 2023, the Administrator of the Pipeline and Hazardous Materials Safety Administration shall submit to Congress a report on the efforts of the Administration to hire women, minorities, and veterans as inspectors since January 1, 2012. 

